Case 1:16-cr-00207-SOM Document 165 Filed 10/15/20 Page 1 of 3   PageID #: 1846



                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,     )          CR 16-00207-SOM;
                               )          CV 20-00286-SOM-KJM
           Plaintiff(s),       )
                               )          ORDER REGARDING INCORPORATION
      vs.                      )          OF PRIOR FILINGS
                               )
 WILLIAM CLARK TURNER,         )
                               )
           Defendant(s).       )
 _____________________________ )

             ORDER REGARDING INCORPORATION OF PRIOR FILINGS

                  In his coram nobis petition filed on August 12,

 2020, Petitioner Wlliam Clark Turner says he is deliberately

 omitting from his moving papers “a        detailed recitation of the

 evidence adduced at trial and a full presentation of the many

 arguments in support of his contentions.”         Instead, he says, he

 is incorporating by reference the opening brief in his Ninth

 Circuit appeal from the criminal judgment and his 2255 motion.

 The court will consider those documents only for historical

 purposes.    Thus, for example, if there is a dispute about what

 was raised on appeal, the opening brief will be considered to

 resolve that dispute.      However, this court will not treat the

 opening brief or any separate motion as presenting in the context

 of the coram nobis petition any matter requiring a ruling on the

 merits. That is, facts not discussed and arguments not expressly

 raised within the actual 6105 words of the coram nobis petition

 will not be considered as if raised simply because Turner says
Case 1:16-cr-00207-SOM Document 165 Filed 10/15/20 Page 2 of 3   PageID #: 1847



 they are incorporated by reference.        Matters raised only by

 incorporation are not properly before this court.

                  This court’s local rules set a word limit for

 motions.    Allowing incorporation of other briefs and motions in

 the manner asserted by Turner would make a nullity of the word

 limit.   The court suspects that Turner would be hard-pressed to

 identify any court that routinely considers legal arguments to be

 properly raised by simple incorporation by reference.           At most,

 this court has sometimes expressly informed counsel in other

 cases that lengthy exhibits need not be repeatedly submitted.

 But because exhibits do not count against a word limit and are

 not intended to raise matters not already set forth in the

 memorandum to which they are attached, that is a different issue

 entirely.    This court cannot recall ever ruling that it was

 proper for a party to present a legal argument only by

 incorporation by reference into a document subject to a word

 limit.

                  Turner has repeatedly sought to exceed the limits

 set by this court.     On May 22, 2029, he sought leave to file an

 oversized 2255 motion.      This court allowed an oversized brief,

 but not as large a brief as Turner sought.         Perhaps encouraged by

 that partial win, Turner moved, on June 25, 2020, for leave to

 file an oversized coram nobis petition, which this court denied.

 On October 7, 2020, in response to a court order requesting a

 memorandum addressing allegedly privileged documents, he filed a
Case 1:16-cr-00207-SOM Document 165 Filed 10/15/20 Page 3 of 3           PageID #: 1848



 memorandum that included arguments on other issues.                   This court

 emphasizes here that it expects compliance with the limits set

 forth in court rules and orders.

                     This order is intended to avoid confusion about

 what this court deems to be in issue before this court, to avoid

 confusion by the Government about what it must respond to, and to

 eliminate any assumption by Turner about what is appropriate if

 he files an optional reply memorandum.



              It is so ordered.

              DATED: Honolulu, Hawaii, October 15,2020.




                                         /s/ Susan Oki Mollway
                                         Susan Oki Mollway
                                         Senior United States District Judge




 United States v. Clark, CRIM. NO. 16-00207 SOM; CV 20-00286-SOM-KJM ORDER REGARDING
 INCORPORATION OF PRIOR FILINGS
